—Appeal by the defendant from a sentence of the Supreme Court, Kings County (DiMango, J.), imposed February 16, 2011, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant’s purported waiver of the right to appeal is invalid because the Supreme Court, in explaining the right to appeal, “lump[ed]” it with the rights automatically surrendered by entry of a plea of guilty (People v Lopez, 6 NY3d 248, 257 [2006]). Further, the executed waiver form did not cure the error because even though that form explained that the right to *974appeal was indeed separate from other enumerated rights, the court failed to ensure that the defendant had read it and was aware of its contents (see People v Elmer, 19 NY3d 501, 510 [2012]; People v Bradshaw, 18 NY3d 257, 262 [2011]; People v Alston, 101 AD3d 1672 1673 [2012]).
However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
Eng, P.J., Angiolillo, Balkin and Hall, JJ., concur.